Citation Nr: 0307372	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  He had one year, three months, and seven days of 
overseas duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for PTSD.

In March 1999, the veteran requested a travel board hearing.  
Although he was notified of the date, time, and location of 
the hearing, he failed to appear.  There is no indication 
that he wished to reschedule the hearing.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran has a verified stressor.

3.  The veteran has PTSD due to traumatic experiences in 
service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As the favorable outcome that is explained below does not 
prejudice to the veteran, no additional information, 
evidence, or discussion of VCAA compliance is necessary to 
decide the claim.

Factual Background

Service medical records do not include any complaints or 
findings related to a psychiatric disorder.  DD Form 214 
indicated the veteran served one year, three months, and 
seven days overseas.  Awards and medals indicated that he 
served in Korea.

Inpatient records from the Bronx VA Medical Center (VAMC) 
indicated the veteran was hospitalized in April 1959.  Prior 
to admission, he drank several beers and then told his 
brother that he wanted to go to the hospital.  On the way to 
the hospital, he cut his hands with a razor blade, but could 
not explain why he did it.  At the time of discharge, the 
diagnosis was acute brain syndrome, alcohol intoxication.

Records from the Bronx VAMC dated in October 1995 noted a 
history of schizoid disorder.  

The veteran filed a claim for service connection for PTSD in 
October 1995.

The veteran underwent a VA examination in November 1995.  He 
reported that he spent nine months in Korea picking up body 
part and putting them in bags, so they could be shipped back 
to the United States.  He also reported being in combat.  The 
most distressing part of the military was the body parts, 
which he could not forget.  He remembered carrying the head 
of Captain Porterfield.  He had nightmares about the bodies 
ever since he returned from Korea.  He began drinking in 
service, but started drinking heavily after service when the 
dreams began to invade his sleep.  He tried to commit suicide 
by cutting his hands and wrists and was admitted into the 
Bronx VAMC.  He was treated for alcoholism, nervousness, and 
depression. At the time he was hospitalized, several other 
patients were getting electroconvulsive therapy (ECT), so he 
decided to shut up and act normally in order to avoid going 
through it.  He was hospitalized at the Bronx VAMC in June 
1994 for psychiatric reasons.  The diagnosis was major 
depressive episode.  Cognitive testing suggested a left-sided 
cerebral dysfunction.  He complained of frightening 
nightmares of Korea in which he was chased, fired back, and 
then chased again.  He also dreamed of body parts.  He had 
symptoms of PTSD, but did not quite meet the full criteria 
for the disorder.  The diagnosis was alcohol dependence, in 
full remission; major depression, in remission.  It was noted 
that the veteran felt he had symptoms of PTSD and he 
complained of stress related symptoms; however, in the 
setting of his mild organic brain syndrome and other 
deficits, it was difficult, to ascribe the entire symptom 
complex to PTSD.

A medical certificate from the Bronx VAMC dated in August 
1996 included a diagnostic impression of anxiety reaction.  
Progress notes dated in November 1996 indicated that the 
veteran was known at the day hospital since 1994 with a 
diagnosis of dementia.

A statement from the director of the VA Day Treatment 
Program, dated in January 1997, indicated that the veteran 
was under her treatment at the Bronx VAMC, and that she had 
also conducted a C&P examination on the veteran.  He was 
being followed for several disorders.  It was her impression, 
both as his primary care giver and as C&P evaluator, that 
despite his disturbing dreams, he did not suffer from the 
entire symptom complex of PTSD.

Progress notes from the Bronx VAMC dated in April 1997 
included a diagnoses of depressive disorder, severe and 
schizotypal personality.

During a personal hearing in May 1997, the veteran testified 
that he never actually went into combat.  In Korea, he picked 
up the bodies of dead soldiers, which was his stressor.  He 
picked up a soldier with no body.  It was Captain 
Porterfield, whom he did not know, but he was told of the 
Captain's identity later.

The veteran underwent a VA examination in February 1999.  The 
history reported was consistent with information contained in 
other records.  He presented several graphic experiences from 
Korea that he frequently thought about over the years.  He 
reported being quiet, anxious, and depressed during service.  
After discharge, he continued to be depressed.  The veteran 
reported symptoms consistent with PTSD.  He had a history of 
a number of other diagnoses and it was recommended that a 
neuropsychologist review the record to better determine the 
impact of his neuropsychological condition on his medical and 
emotional problems.

A June 2001 statement from a VA physician in a geriatric 
psychiatry outpatient program listed the veteran's various 
diagnoses and medications.  The physician stated that the 
veteran met the clinical criteria for PTSD.  In his opinion, 
it was as likely as not that the veteran's PTSD was related 
to military service.

Internet research conducted by the Board in April 2003 
verified that Captain John D. Porterfield died in October 
1952 while serving in Korea.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  Such after- 
the-fact medical evidence of a nexus between the claimed in-
service stressor and the current disability cannot also be 
the sole evidence of the occurrence of the claimed stressor.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  In addition, 
medical nexus evidence may not be substituted by application 
of the provisions of § 1154(b).  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Cohen, 10 Vet. App. at 138.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clearing and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  The phrase "engaged in combat with the enemy" 
requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Determining whether a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran 's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The evidence, as described above, shows that the veteran has 
a diagnosis of PTSD.  The diagnosis is linked to stressful 
events that occurred in service.  Although there is no 
evidence that the veteran engaged in direct combat, he stated 
that his stressor involved picking up the bodies and body 
parts of fallen soldiers.

The veteran only identified the name of one soldier, Captain 
Porterfield, whose body parts he collected.  Through an 
independent source, it was verified that Captain John D. 
Porterfield was killed in Korea during the period in which 
the veteran served in Korea.

The Court has held that a claimed stressor need not be 
confirmed in every detail.  Souzzi v. Brown, 10 Vet App 307, 
331 (1997).  The supporting evidence need only imply that the 
veteran was personally exposed to the stressor.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Since the necessary 
elements to establish service connection for PTSD have been 
met, service connection is warranted. 




ORDER

Service connection for PTSD is granted.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

